Title: To George Washington from Henry Knox, 24 August 1781
From: Knox, Henry
To: Washington, George


                        
                            Park of Artillery 24th August, 1781
                        
                        Account of the Ordnance which will be attached to the American Army in the intended operations to the
                            Southward.
                        
                            
                                
                                
                                
                                Field Artillery
                            
                            
                                
                                2
                                —
                                12 pounders
                            
                            
                                
                                6
                                —
                                6 prs
                            
                            
                                
                                4
                                —
                                3 prs brass
                            
                            
                                
                                3
                                —
                                5 1/2 inch howitzers brass
                            
                        
                        The above with implements, carriages complete, and 200 rounds to each piece, with the proper quantity of
                            small stores.
                        
                            
                                
                                
                                
                                For a Siege
                            
                            
                                Iron
                                
                                
                                
                            
                            
                                
                                3
                                —
                                24 pounders
                            
                            
                                
                                20
                                —
                                18 prs
                            
                            
                                Brass
                                
                                
                                
                            
                            
                                
                                10
                                —
                                10 inch mortars
                            
                            
                                
                                2
                                —
                                8 inch do
                            
                            
                                
                                6
                                —
                                5 1/2 inch do
                            
                            
                                
                                3
                                —
                                8 inch howitzers
                            
                        
                        The above complete, with carriages, beds and implements—powder, shot, shells, fuses, tubes &ca
                            sufficient for 500 rounds to each piece.
                        
                            H. Knox Brigr Genl Artillery
                        
                    